Citation Nr: 1442141	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to a service-connected disability.

3.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

4.  Entitlement to an initial rating in excess of 20 percent for left knee instability.

5.  Entitlement to a rating in excess of 10 percent for left knee arthritis with limitation of motion.

6.  Entitlement to a compensable rating for a left inguinal hernia.

7.  Entitlement to a compensable rating for a left hydrocele.

8.  Entitlement to a compensable rating for left plantar fasciitis.
9.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and in October 2012 and October 2013 by the Huntington, West Virginia.  The Huntington RO has jurisdiction over the appeal.  

In January 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In correspondence received in February 2014 the Veteran expressed disagreement with the assigned rating awarded for his service-connected depressive disorder in October 2013.  Where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issues of entitlement to service connection for a low back disability and left lower extremity sciatica and entitlement to increased ratings for left knee instability, left knee arthritis with limitation of motion, left hydrocele, and left plantar fasciitis are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

At his February 2014 hearing, the Veteran requested withdrawal of the appeal for entitlement to an increased rating for left inguinal hernia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for left inguinal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the representative.  38 C.F.R. § 20.204 (2013).  

At the February 2014 hearing, the Veteran requested withdrawal of the appeal for entitlement to an increased rating for left inguinal hernia.

The appellant has withdrawn the appeal for entitlement to an increased rating for left inguinal hernia.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeal is dismissed.


ORDER

The appeal for entitlement to an increased rating for left inguinal hernia is dismissed.


REMAND

An October 2013 rating decision established service connection for a depressive disorder and correspondence received in February 2014 may be construed as expressing disagreement with the assigned rating.  Therefore, the matter must be remanded for the issuance of a statement of the case.

The Board notes that the evidence of record includes inconsistent findings as to whether the Veteran's service-connected disabilities have resulted in symptoms including an abnormal gait.  It is also significant to note that the Veteran is shown to have training as a chiropractor and he is competent to provide medical opinions within his area of expertise.  The medical evidence in this case includes opinions, including VA examination findings dated in February 2013 and October 2013, that cannot be reconciled.  The record further shows that the Veteran has reported having muscle spasms and cramps as a result of his left plantar fasciitis and pain and increased urinary frequency as a result of his left hydrocele that have not been addressed by VA examination.  In light of the inconsistent evidence of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to an increased rating for depressive disorder.  Inform the Veteran and representative that a substantive appeal must be submitted to perfect an appeal.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Schedule the Veteran for a VA examination by an appropriate orthopedic specialist.  The physician must review the appellate record, including the Veteran's January 2013 testimony reporting instability, an unsteady gait, and left foot muscle spasms and cramping, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The medical doctor should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a low back disability that is due to service or is due to or aggravated by any service-connected disability?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left lower extremity sciatica that is due to service or is due to or aggravated by any service-connected disability?

(c)  Provide a full range of motion of the left knee, measured in degrees.  State whether there is any additional loss of function due to painful motion, excess motion, fatigability, or incoordination.  State the level of instability found.  

(d)  State the severity of left plantar fasciitis and provide information regarding the symptoms and limitations of function caused by the disability.

(e)  Provide an opinion should as to whether the Veteran's service-connected disabilities have resulted in a marked interference with employment or made the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the report should state what type of work is possible and what accommodations would be necessary due to the service-connected disabilities.

4.  Schedule the Veteran for a VA urology examination to determine the severity of a service-connected left hydrocele.  The examiner must review the appellate record, including the Veteran's January 2013 testimony reporting pain, swelling, and urinary frequency, and must note that review of the evidence in the report.  All necessary tests and studies should be conducted.  The examiner should also provide an opinion should as to whether the Veteran's service-connected disabilities have resulted in a marked interference with employment or made the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work is possible `and what accommodations would be necessary due to the service-connected disability.

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


